Citation Nr: 0033502	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to 
October 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed by the RO.

2. The appellant's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 74 decibels in the right ear, and 46 decibels in 
the left ear, with speech recognition ability of 70 
percent in the right ear and 92 percent in the left ear.

3. The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (1998) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased original disability 
rating for his hearing loss, currently evaluated as 10 
percent disabling.  VA has a duty to assist the appellant is 
developing facts pertinent to his claim.  In this regard, the 
Board notes that the RO collected the appellant's service 
medical records and VA outpatient treatment records and the 
appellant was provided three VA audiometric examinations.  
Additionally, the Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Thus the Board finds that no further 
assistance is required to comply with the duty to assist.

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (2000).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant was initially granted service connection for 
bilateral hearing loss in 1955 and was assigned a 
noncompensable disability rating.  In 1965, this rating was 
increased to 20 percent because the medical evidence showed 
that level of hearing loss.  In April 1970, the appellant's 
disability rating was reduced to a noncompensable rating.  In 
August 1972, a rating decision increased the appellant's 
disability evaluation to 10 percent based on the medical 
evidence.  The appellant's disability rating of 10 percent 
has been confirmed and continued since 1972.

In January 1998, the appellant filed a claim seeking an 
increase in the disability rating for his service-connected 
bilateral hearing loss.  The appellant presented VA 
outpatient treatment records indicating that he had sought 
treatment for difficulty with his hearing aid.

The appellant underwent a VA audiological examination in July 
1998 which indicated the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
        
45
55
55
65
65
LEFT
        
30
30
35
65
60

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 60 decibels in the right ear and 
48 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 72 percent in the right ear and 92 
percent in the left ear.

In May 1999, the appellant's hearing was tested again by VA 
audiological examination.  The report indicated the following 
puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
        
50
70
70
75
75
LEFT
        
30
30
30
60
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 73 decibels in the right ear and 
46 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 70 percent in the right ear and 94 
percent in the left ear.

The appellant's hearing was tested again by VA audiological 
examination in August 1999.  The report of that examination 
indicated the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
        
50
70
70
75
80
LEFT
        
30
30
30
60
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 74 decibels in the right ear and 
46 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 70 percent in the right ear and 92 
percent in the left ear.

The appellant has stated that he has trouble watching TV, 
cannot hear the telephone, and has difficulty with 
conversation.

Applying the audiometric test results of the July 1998 VA 
audiological examination to Table VI of the Rating Schedule, 
the Roman numeric designation is V for the right ear and I 
for the left ear.  38 C.F.R. § 4.85, Table VI (2000).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100 (2000).  Under the new regulations that result 
would be the same since the puretone thresholds in the right 
ear are all at 55 or above with an average of 60 which 
corresponds to a Roman numeric designation of IV for the 
right ear after applying Table VIA which is a lower Roman 
numeric designation that was obtained using Table VI, 
therefore Table VI applies.  38 C.F.R. § 4.86(a) (2000).  
Additionally, the puretone thresholds are not 30 decibels or 
less at the 1000 Hertz frequency and 70 decibels or more at 
2000 Hertz.

Applying the audiometric test results of the May 1999 and 
August 1999 VA audiological examinations to Table VI of the 
Rating Schedule, the Roman numeric designation is VI for the 
right ear and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2000).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a noncompensable rating for the 
appellant's service connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, DC 6100 (2000).  Under the new 
regulations that result would be the same since the puretone 
thresholds in the right ear are all at 55 or above with an 
average of 73-74 which corresponds to a Roman numeric 
designation of VI for the right ear after applying Table VIA 
which is the same Roman numeric designation that was obtained 
using Table VI.  38 C.F.R. § 4.86(a) (2000).  

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a noncompensable 
evaluation.  However, since his current 10 percent evaluation 
has been in effect since 1972, the RO properly maintained the 
previously established rating.  See 38 C.F.R. § 3.951 (2000). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  However, the Board finds 
that application of the extraschedular provisions is not 
warranted in this case.  The Board does note that the 
appellant has complained of difficulty in conversation, 
inability to use the telephone, and difficulty watching TV.  
However, there is no objective evidence that the appellant's 
service connected bilateral hearing loss presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




In light of the above, the claim for an increased evaluation 
for bilateral hearing loss, currently evaluated as 10 percent 
disabling, is denied.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

